Pannell, Presiding Judge.
This is an appeal from a conviction and sentence on two counts of burglary for entering and stealing watches from a storeroom in a plant where the defendant worked. There was proof of the commission of the crime and of defendant’s confession. There are two enumerations of error, (1) The court below erred in admitting into evidence parol testimony of the contents of videotapes, which videotapes themselves were inadmissible for lack of authentication, and (2) The court below erred in admitting into evidence secondary evidence of the contents of videotapes, in violation of the best evidence rule. Held:
1. Enumeration of error No. 1 is not supported by the record. It does not appear that any such objection was made.
2. There was proof of the destruction of the videotapes. Under such circumstances, secondary evidence of the contents by those who had viewed the tapes, showing defendant taking the watches, was admissible. Code §§ 38-204, 38-212.
3. No error appearing, the judgment is affirmed.

Judgment affirmed.


Quillian and Clark, JJ., concur.

Robert D. Peckham, for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., James Wilson Smith, Assistant District Attorneys, for appellee.